SCS HEDGED OPPORTUNITIES FUND, LLC AND SCS HEDGED OPPORTUNITIES MASTER FUND LLC JOINT CODE OF ETHICS ADOPTED UNDER RULE 17J-1 APRIL 8, 2010 I. INTRODUCTION. Rule 17j-1(a) under the Investment Company Act of 1940 makes it unlawful for any access person of SCS Hedged Opportunities Fund, LLC (the “Feeder Fund”) or SCS Hedged Opportunities Master Fund, LLC (the “Master Fund”) (each a “Fund” and together, the “Funds”), in connection with the purchase or sale, directly or indirectly, by that person of a security held or to be acquired by a Fund: 1. To employ any device, scheme or artifice to defraud the Fund; 2. To make to the Fund any untrue statement of a material fact or omit to state to the Fund a material fact necessary in order to make the statements made, in light of the circumstances under which they are made, not misleading; 3. To engage in any act, practice, or course of business which operates or would operate as a fraud or deceit upon the Fund; or 4. To engage in any manipulative practice with respect to the Fund. Rule 17j-1(c) requires the Funds to adopt a written code of ethics containing provisions reasonably necessary to prevent its access persons from engaging in any act, practice or course of business prohibited by Rule 17j-1(b).Rule 17j-1(c) also requires the Fund to use reasonable diligence and institute procedures reasonably necessary to prevent violations of this code.Although the Funds have adopted the Code jointly, each Fund is responsible for implementing the Code on behalf of, and for compliance therewith by, its own access persons. The boards of directors of the Funds understands that SCS Capital Management, LLC, the investment adviser of the Funds (the “Adviser”) has adopted a code of ethics (the “adviser code”) containing similar provisions. Accordingly, the code of ethics of the Fund is set forth below: II. DEFINITIONS. A. “Access person” means 1. Any director, officer or advisory person of the Fund, the Adviser or any other investment adviser to the Fund. B. “Acquisition” or “acquire” includes any purchase and the receipt of any gift or bequest of any covered security. C. “Advisory person” means 1. Any employee of the Fund or the Adviser (or of any company in a control relationship to the Adviser) a. Who, in connection with his or her regular functions or duties, makes, participates in or obtains information about the purchase or sale of securities held or to be acquired by the Fund, or b. Whose functions relate to the making of any recommendations about these purchases or sales; and 2. Any natural person in a control relationship to the Adviser who obtains information concerning recommendations made to the Fund about the purchase or sale of securities held or to be acquired. D. “Affiliate account” means, as to any access person, an account 1. Of any family member of the access person; 2. For which the access person acts as a custodian, trustee or other fiduciary; 3. Of any corporation, partnership, joint venture, trust, company or other entity which is neither subject to the reporting requirements of section 13 or 15(d) of the Securities Exchange Act of 1934 (the “1934 Act”) nor registered under the 1940 Act and in which the access person or a family member has a direct or indirect beneficial ownership; and 4. Of any director or officer of the Fund. E. “Beneficial ownership” means a direct or indirect “pecuniary interest” (as defined in subparagraph(a)(2) of rule16a-1 under the 1934 Act) that is held or shared by a person directly or indirectly (through any contract, arrangement, understanding, relationship or otherwise) in a security.While the definition of “pecuniary interest” in subparagraph(a)(2) of rule16a-1 is complex, this term generally means the opportunity directly or indirectly to profit or share in any profit derived from a transaction in a security.An access person is presumed to have beneficial ownership of any family member’s account. -2- F. “Business day” refers to any day on which the New York Stock Exchange is open for business. G. “Compliance supervisor” means any officer or employee of the Fund designated to receive and review reports of purchases and sales by access persons. H. “Control” has the same meaning as in section2(a)(9) of the 1940 Act.Section 2(a)(9) defines “control” as the power to exercise a controlling influence over the management or policies of a company, unless this power is solely the result of an official position with the company. I. “Covered security” means a security as defined in section 2(a)(36) of the 1940 Act, other than: 1. Direct obligations of the government of the United States. 2. Bankers’ acceptances, bank certificates of deposit, commercial paper and high quality short-term debt instruments, including repurchase agreements. 3. Shares issued by open-end management investment companies registered under the 1940 Act, except, for purposes of this code of ethics, shares issued by any Fund. 4. Any other security determined by the Securities and Exchange Commission (“SEC”) or its staff to be excluded from the definition of “covered security” contained in rule 17j-1 under the 1940 Act. J. “Covered security held or to be acquired” means: 1. Any covered security which, within the most recent 15 days: a. Is or has been held by the Fund; or b. Is being or has been considered by the Adviser for purchase by the Fund.A covered security is “being or has been considered for purchase” when the portfolio manager for the Fund is giving or has given serious consideration to a purchase of the covered security. 2. Any option to purchase or sell, and any security convertible into, or exchangeable for, a covered security described in paragraph 1 of this definition. K. “Disinterested director” means a director of the Fund who is not an “interested person” of the Fund or the Adviser within the meaning of section 2(a)(19) of the 1940 Act. L. “Disposition” or “dispose” includes any sale and the making of any personal or charitable gift of covered securities. -3- M. “Family member” of an access person means 1. That person’s spouse or minor child, 2. Any adult related by blood, marriage or adoption to the access person (a “relative”) who shares the access person’s household and 3. Any relative dependent on the access person for financial support. N. “Initial public offering” means an offering of securities registered under the Securities Act of 1933 (the “1933 Act”), the issuer of which, immediately before the registration, was not subject to the reporting requirements of section 13 or 15(d) of the 1934 Act. O. “Limited offering” means an offering that is exempt from registration under the 1933 Act pursuant to section 4(2) or section 4(6) of the 1933 Act or rule 504, 505 or 506 under the 1933 Act. P. “Material Non-Public Information” about an issuer is information, not yet released to the public, that would have a substantial likelihood of affecting a reasonable investor’s decision to buy or sell any securities of that issuer. Q. “1940 Act” means the Investment Company Act of 1940 and the rules thereunder, both as amended from time to time, and any order or orders thereunder which may from time to time be applicable to the Fund. R. “Purchase or sale of a security” includes, among other things, transactions in options to purchase or sell a security. S. “Security” has the same definition asin section 2(a)(36) of the 1940 Act. T. “Unlawful action” means any of the actions, engaged in by an access person of the Fund or the Adviser, listed in paragraphs 1 through 4 of the Introduction to this code. III. PROHIBITED ACTIVITIES. A. Timing of Personal Transactions. No access person may purchase or sell, directly or indirectly, any covered security in which the access person or an affiliate account has, or by reason of the transaction acquires, any direct or indirect beneficial ownership if the access person knows or reasonably should know that the covered security, at the time of the purchase or sale: 1. Is being considered for purchase or sale by the Fund; or 2. Is being purchased or sold by the Fund. -4- B. Prohibition Against Abusive Trading Practices in Fund Shares. Engaging in short-term trading practices or other potentially abusive trading in shares of the Fund may violate Rule 17j-1(b) and/or the stated policies of the Fund.
